Per Curiam.

The period from March 1950, when petitioner was declared a parole violator, to October 1955, when he was released from the Indiana State Prison, at wMch time he was restored to parole by respondent, cannot be counted as time toward the serving of Ms maximum sentence. Section 2965.21, Revised Code.
The action of the Pardon and Parole Commission in declaring petitioner to be a parole violator before the expiration of the maximum period of his sentence and before Ms final release by that commission is not reviewable in a habeas corpus *349proceeding, even though petitioner has been returned to the penitentiary because of such action. In re Varner, 166 Ohio St., 340.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.